Title: From James Madison to John B. Sartori, [ca. 18 June 1821]
From: Madison, James
To: Sartori, John B.


                
                    Sir
                    [ca. 18 June 1821]
                
                Several years ago, I recd from Mr. Edwd. Caffarana of Genoa, a small equestrian Statue of Napoleon Bonaparte, executed by a young artist. Not being disposed to accept it as a present, I signified as much to him, with a request to be informed of its price. Of three answers to my letter which it appears he wrote, the last only came to hand, & that very lately. In this he tells me the original cost of the statue was $90. observing that he does not ask that sum, and leaving the decision with myself, in communication with you as his particular friend. I do not doubt the polite intention of Mr. C. in sending me this article; but it seems to be one too strongly marked with defects to be very valuable as a specimen of the art; and consequently one on account of which it could not be my wish under any circumstances to be at much expence. Be so good as to let me know your estimate of the article, that I may form my decision. Perhaps you may find some who wd set a higher value on the Statue than I sd. do, in which case it will [be] due to Mr C. to take advantage of that circumstance. The Statue has suffered no injury since it reached me. On its way to Washington, the reins of the bridle & a finger of the right hand were broken. With friendly respects
                
                    J. M.
                
            